      Case 1:19-cv-05434-VM-RWL Document 211 Filed 09/16/19 Page 1 of 2




                D: +1 202 974 1690
                dgelfand@cgsh.com




                                      September 16, 2019
 VIA ECF

 Hon. Robert W. Lehrburger
 500 Pearl Street, Room 1960
 United States Courthouse
 New York, NY 10007

               Re: State of New York, et al. v. Deutsche Telekom AG, et al.,
                   No. 1:19-cv-05434-VM-RWL (S.D.N.Y.)

Dear Magistrate Judge Lehrburger:

                We write on behalf of all Defendants regarding the trial schedule in the above-
captioned action. As the Case Management Order entered by Your Honor provides, trial is set to
begin on December 9, 2019 and is scheduled to run for two to three weeks. See CMO §§ 10.A,
10.C. Defendants believe that a third week of trial is likely to be necessary. Defendants thus
respectfully seek guidance on whether Judge Marrero would conduct trial on any of the days during
the weeks of December 23 or December 30. While we are cognizant that these are holiday weeks,
Defendants would appreciate the ability to continue trial during these weeks in order to avoid a
substantial break in the proceedings and a further delay in resolution of the case. Alternatively,
Defendants respectfully suggest that the Court consider whether its schedule might now permit
trial to begin on December 2, which would allow the trial to be completed before the holidays and
obviate this issue.

              We thank the Court for its consideration of this issue. As explained during the
parties’ August 1, 2019 case management conference, this has already been among the longest
      Case 1:19-cv-05434-VM-RWL Document 211 Filed 09/16/19 Page 2 of 2
Hon. Robert W. Lehrburger
September 16, 2019
Page 2

merger reviews in history, and T-Mobile and Sprint are competitively disadvantaged every day
that they are unable to move forward with integration and building the world-class 5G network
that will be enabled by combining their complementary networks. See 8/1 Hearing Tr. at 77-79.
Therefore, prompt resolution of the case is of critical importance both to the companies and to the
public.

               We have discussed this matter with Plaintiffs’ counsel, who informed us that they
will be submitting their own correspondence on this subject shortly.

                                                     Respectfully submitted,

                                                     /s/ David I. Gelfand

                                                     David I. Gelfand
